DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims do not particularly point out and distinctly claim the invention, in that scope of invention has not been sufficiently defined, making the boundaries of the scope of claim language unclear.  See MPEP 2173.  The claims lack sufficient structural and/or functional language required to clearly define the scope of a distinct operable invention.  Some examples of this lack of sufficient clarifying structural and/or functional language include: (claim 58) in the preamble, “An assembly” is set forth without any other language indicating what type of assembly is being claimed or what type of use such an assembly is intended to be used for, 
The same or similar 112 issues as above are found throughout the remaining claims, particularly independent claims 64 and 72.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 58, 61, and 63 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Brooks et al., US Patent 5,590,917.  As in claim 58, an assembly, comprising a latch mechanism (including 106) configured for mounting to a door 11; a slide member (including 43 and/or 48); a manual actuator (such as indicated by 14 in figure 1) configured for mounting to the door and adapted to cause a corresponding translation of the slide member; a slack removal assembly (including 86 and/or 92) broadly considered to be mounted to the slide member (via cable 88) for translation with the slide member; and a cable 88 connected between the latch mechanism and the slack removal assembly; wherein the slack removal assembly is operable to adjust an effective length of the cable; and wherein the cable is configured to actuate the latch mechanism in response to sliding movement of the slack removal assembly.  As in claim 61, translation of the slack removal assembly causes actuation of the latch mechanism without adjusting the effective length of the cable.  As in claim 63, an exit device comprising the manual actuator and the slide member; and wherein the manual actuator comprises a pushpad (such as 28).

Claims 72-75 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Slovensky, US Patent 3,965,564.  As in claim 72, an assembly, .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 62, 72-75 and 77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooks et al.
Regarding claim 62, although a sheath as presented in the claim language is not explicitly provided by Brooks, the examiner serves Official Notice that the use of sheath coverings for cables, particularly wire cables, is very old and well known in the art, for the purpose of providing a protective covering for the wire/cable.  It would have been obvious for one having ordinary skill in the art to have modified the device of Brooks in this manner, for the purpose of providing a protective covering for the wire/cable, as well known in the art.  Regarding the additional claim limitations pertaining to the ends of the sheath being fixed in a manner so as to prevent taut, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 72, the examiner severs Official Notice that it is very old and well known in the art to have two sets of cables extending to two separate latches, particularly with one latch being located at the top edge of the door, and the second latch being located at a bottom edge of the door, for the purpose of providing added securement of the door, such as in the case of double latched doors.  It would have been obvious for one having ordinary skill in the art to have modified the device of Brooks in this way, for the purpose of providing added securement of the door, as well known in the art.  (Note that Slovensky, US Patent 3,965,564, provides clear teaching of this concept.)
Regarding claims 73-75 and 77 are rejected in the same or similar manner to claims 58 and 61-63.

Allowable Subject Matter
Claims 64-71, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 60 and 76, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675